Title: To Benjamin Franklin from William Franklin, 28 June 1753
From: Franklin, William
To: Franklin, Benjamin


Honoured Sir,
Philada. June 28. 1753
I wrote you last Week; since which Nothing new has occurr’d, worth communicating save a [paper?] publish’d by Chattin, that has made a great Noise here; one of which I inclose for your Perusal. It has given great Pleasure to many, and only [angered?] those, as I can learn, whose Approbation of it would be a Condemnation of their own Conduct. There are many Conjectures in Town about its Author; most People, however, seem to attribute it to a Gentleman now out of the Province, and, indeed, I can’t help thinking they have judg’d right; if so, there was no great Occasion of the Inclosed being sent you.
I have ship’d the 50 Ream of Paper, you order’d, to Minott & Hatton, in Jamaica. The Capt. would not take it under Nine [Pence per?] Ream. I sent Holland the Cuts and Copy of the Almanack. He writes me word that he has two Forms of it ready to impose, and hopes to [have] the whole done by the Middle of August. [He] has likewise wrote to me for a Pound of Vermilion, and desires to know if you left [?] any Orders about sending him some [Payment?] for the Almanack, and if you have not [to] enquire whether Schutz has left any [of?] the Buck for him. I have not seen [Schutz?] as yet, and as you left no Orders on that [I] can say Nothing now about it; but I [shall?] send him the Vermilion per this Post. [If?] I find Schutz has not sent any Paper, shall [take?] Care that he has some.
Yesterday agreeable to your Directions, I took the Management of the Post-Office upon me: I trust my Conduct therein, and in all other Respects, will be such as to give you no Cause to regret my having that Mark of your Favor.
The whole Family are well, and, with many of your Friends, desire to be kindly remember’d to you. Mr. Kinnersley return’d last Week; he tells me he has discover’d Nothing new in the Electrical Way; and I understand he has [clear’d?] about £200 Sterling.
If it would not be too much Trouble, I should be glad you wou’d cause my Name to be put down as one of the Subscribers, for the 2d Vol. of Prince’s Chronology; also to purchase the first Volume for me, together with the 3 Vols. of the American Magazine. Aunt Mecom has some Money in her Hands for a Ticket I sent her, which she will pay you [as?] I believe it will be sufficient to defray the Cost. I am Your obliged and dutiful Son
Wm: Franklin
 Addressed: To  Mr Benjn. Franklin  now at  Boston
